Name: Commission Regulation (EEC) No 2190/88 of 20 July 1988 fixing definitively the amount of the aid for soya beans applicable for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 No L 195/30 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2190/88 of 20 July 1988 fixing definitively the amount of the aid for soya beans applicable for the 1987/88 marketing year taking account of a reduction equal to that fixed ; whereas, consequently, the amounts of the aid valid provisionally for the beans in question should be confirmed and they should be fixed definitively, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1101 /88 (2), and in particular Article 2 (7) thereof, Whereas Commission Regulations (EEC) No 2638/87 (3) and (EEC) No 2755/87 (4) fix provisionally the amounts of the aid for soya beans subject to confirmation of the amount to be deducted pursuant to the maximum guaranteed quantities system ; Whereas Commission Regulation (EEC) No 2868/87 (^ fixes the amount of the reduction in the aid for soya beans for the 1987/88 marketing year ; whereas the provisional amounts of the aid in question were calculated HAS ADOPTED THIS REGULATION : Article 1 The aid for soya beans in the Annexes to Regulations (EEC) No 2638/87 and (EEC) No 2755/87 shall be fixed definitively from the date of entry into force of each of the Regulations concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 110, 29 . 4 . 1988, p. 13 . (3) OJ No L 248 , 1 . 9 . 1987, p. 50 . 0 OJ No L 265, 16 . 9 . 1987, p . 7 . 0 OJ No L 273, 26. 9 . 1987, p . 15 .